DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Content of Specification:  (i) A BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klutz (EP0273406 A2).

As for claims 15-17, Klutz shows a method for operating an evaporation dryer for the drying of particles, comprising: providing an evaporation dryer with a process chamber  having at least one product inlet (56), through which particles to be dried are introduced into a the process chamber space, and having a product outlet (8), through which dried particles are evacuated from the process chamber, a heat exchanger (7), into which, via at least one inlet, highly pressurized steam is passed as heating steam and from which, through at least one condensate outlet (21), condensate is led off and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Klutz as applied to claim 1 above, and further in view of Yasutaka (JP2015014387A).
Klutz discloses the at least one pump is configured as a mechanical suction pump (26, fig. 1, illustrated taking suction off of tank 4) and the claimed invention except for the at least one pump is configured as a steam jet pump having a motive steam port, . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klutz as applied to claim 1 above, and further in view of CN101631473A, hereinafter CN’473.
Klutz discloses the evaporation dryer is configured as a fluidized-bed evaporation dryer and the claimed invention except for the process chamber is a ring-like process chamber, and wherein the evaporation dryer further comprises a conveying device for feeding a fluidizing agent into the process chamber, and wherein in the process chamber is comprised of configured cells which extend in a vertical direction, wherein one cell of the configured cells forms a discharge cell, which is either not, flowed through from below by the fluidizing agent or is flowed through in a reduced amount by the fluidizing agent, and wherein a lower end of the one cell is configured as a product outlet, and wherein each of the configured cells is open at an upper end.  CN ‘473 teaches the process chamber is a ring-like process chamber (5, fig. 2), and wherein the . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klutz as applied to claim 1 above.
Klutz discloses at least one pump and the steam generating device.  However, it using a valve to isolate a system is well known in the art.  In this case, a valve upstream of the mixing point would be obvious not only for isolation, but also to allow streams of different steam characteristics to be introduced to the drier for a plurality of reasons including different processes for different products.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Klutz with a control valve positioned between the at least one pump and the steam generating device, because doing so would allow isolation of the supply systems and to allow streams of different steam characteristics to be introduced to the drier for a plurality of reasons including different processes for different products. 

Allowable Subject Matter
Claims 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 5 includes allowable subject matter because prior art could not be found to disclose the heat exchanger is of multi-stage construction having at least a first stage and a second stage, wherein to the first stage comprises a mixed steam of the heating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOHN P MCCORMACK/ Primary Examiner, Art Unit 3762